             Case 1:19-cv-02316-RC Document 80 Filed 03/05/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    DAVID ALAN CARMICHAEL, et al.,

                         Plaintiffs,

                  v.                               Civil Action No. 19-2316 (RC)

    ANTONY BLINKEN,1 in his official capacity
    as Secretary of State, et al.,

                         Defendants.


                             DEFENDANTS’ STATUS REPORT

        Pursuant to the Court’s Minute Order dated February 26, 2021, Defendants, Antony J.

Blinken, in his official capacity as the Secretary of State, and the U.S. Department of State

(“Department”), respectfully submit the following status report to inform the Court of the

Department’s progress since the Court’s remand in this action. Defendants hereby state as follows:

        1.      On January 20, 2021, the Court granted Defendants’ motion for a voluntary remand

(ECF No. 61) and remanded this matter to the Department for a period of 90 days. See 1/20/21

Minute Order (hereafter “Remand Order”).

        2.      After the Court’s Remand Order, the Department conducted a thorough review of

Plaintiffs’ prior passport applications and submissions in this litigation. The Department recently

completed this review and has determined that there is no need to request any additional evidence

from the Plaintiffs during the remand period. Specifically, based on Plaintiffs’ prior passport

submissions and court records, the Department is satisfied with (1) the sincerity of Plaintiffs’




1
       The current Secretary of State is automatically substituted as a Defendant pursuant to
Federal Rule of Civil Procedure 25(d).
            Case 1:19-cv-02316-RC Document 80 Filed 03/05/21 Page 2 of 3




religious beliefs; and (2) the adequacy of the citizenship and identity evidence previously

submitted by each Plaintiff.

       3.       Accordingly, the Department is inviting Plaintiffs to submit Form DS-82, U.S.

Passport Renewal Application for Eligible Individuals, with new photographs, using the following

instructions:

                   a. Plaintiffs are not required to identify any Social Security Number in their
                      Form DS-82 applications and should write ‘refused for religious reasons.’

                   b. Plaintiffs are not required to submit any fees with their applications.

                   c. Plaintiffs do not need to submit their previous passports.

                   d. Plaintiffs must send their completed applications, along with a new
                      photograph that conforms with instructions included in the Form DS-82, to
                      the below address:

                               National Passport Center
                               c/o Charles Badger
                               207 International Drive
                               Portsmouth, NH 03801

       4.       Assuming that Plaintiffs otherwise meet the Department’s eligibility requirements

to receive a passport, see 22 C.F.R. § 51.60, the Department intends to issue passports to them

upon receipt of the information and photographs described above (notwithstanding the exclusion

of any Social Security Number on the Form DS-82).

       5.       Defendants appreciate the opportunity provided by the Remand Order to reevaluate

the passport-related actions relevant to this action in order to accommodate Plaintiffs, should they

duly submit the requested information described above. Defendants believe that these minimal

requirements are reasonable and provide a clear path forward to resolving Plaintiffs’ lawsuit

without the need for further litigation.




                                                 2
         Case 1:19-cv-02316-RC Document 80 Filed 03/05/21 Page 3 of 3




Dated March 5, 2020           Respectfully submitted,

                              CHANNING D. PHILLIPS, D.C. Bar No. 415793
                              Acting United States Attorney

                              BRIAN P. HUDAK
                              Acting Chief, Civil Division

                              /s/ Christopher C. Hair
                              CHRISTOPHER C. HAIR, PA Bar No. 306656
                              Assistant United States Attorney
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              (202) 252-2541
                              Christopher.Hair@usdoj.gov

                              Counsel for Defendants




                                        3
